EXHIBIT 10.6.2
SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
     THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (“Amendment”) is made as of February 19, 2010, by and between
CONEXANT SYSTEMS, INC., a Delaware corporation (“Seller”), and CITY VENTURES,
LLC, a Delaware limited liability company (“Buyer”).
RECITALS:
     A. Seller and Buyer previously entered into that certain Purchase and Sale
Agreement and Joint Escrow Instructions dated January 12, 2010, as amended by a
first amendment thereto dated as of February 1, 2010 (collectively, the
“Agreement”), concerning the Property. Capitalized terms not otherwise defined
herein shall have the meanings assigned to them in the Agreement.
     B. The parties desire to provide for an extension of the Feasibility Period
to enable Buyer to satisfy itself with respect to the Jazz Leases, the
environmental condition of the Property (including without limitation the cost
to remediate the existing Hazardous Materials located on and under portions of
the Land) and the groundwater level underlying the Land. Seller is willing to
permit a limited extension of the Feasibility Period for such purposes, subject
to the terms and conditions set forth below.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants and agreements contained in this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree to amend the Agreement as follows:
     1. Waiver of Contingencies; Extension of Feasibility Period as to Remaining
Due Diligence Contingencies. Buyer hereby approves the condition of the
Property, title to the Property, the Property Due Diligence and the Natural
Hazard Disclosure Statement, and hereby waives all Buyer contingencies set forth
in Section 3(a) of the Agreement, except for (i) the contingencies set forth in
Sections 3(a)(v), 3(a)(vii), 3(a)(viii) and 3(a)(ix) of the Agreement
(collectively, the “Pre-Closing Contingencies”), (ii) Buyer’s approval of the
environmental condition of the Property (the “Environmental Contingency”),
(iii) Buyer’s determination of the ground water level for general construction
purposes (“Construction Contingency”), and (iv) Buyer’s approval of the Jazz
Leases (the “Jazz Contingency” and, together with the Environmental Contingency
and Construction Contingency, collectively referred to herein as the “Remaining
Due Diligence Contingencies”). Buyer shall have until February 26, 2010 to waive
or elect not to waive the Remaining Due Diligence Contingencies (for any reason
or for no reason), by delivery of written notice to Seller. If for any reason
Buyer does not waive all Remaining Due Diligence Contingencies by February 26,
2010 in a writing timely delivered to Seller, or Buyer attempts to conditionally
waive any or all of the Remaining Due Diligence Contingencies, Buyer shall be
deemed to have elected to terminate the Agreement (notwithstanding anything to
the contrary contained in any such notice delivered by Buyer or its counsel to
Seller or its counsel), in which event the Initial Deposit shall be returned to
Buyer and the parties shall have no further obligations under the Agreement
except for those obligations that expressly survive such termination.
     2. Delivery of Second Deposit. Prior to 5:00 pm PDT on February 22, 2010,
Buyer shall deliver the Second Deposit to Escrow in immediately available funds.
The entire Deposit shall be

1



--------------------------------------------------------------------------------



 



deemed non-refundable upon delivery of the Second Deposit to Escrow in
accordance with Section 2(c) of the Agreement; provided, however, that
(notwithstanding anything to the contrary contained in Section 2(c) of the
Agreement) the Deposit shall be refundable to Buyer if and only if (x) Seller
fails to close Escrow in breach of the Agreement, (y) any of the Pre-Closing
Contingencies fails or (z) Buyer notifies Seller in writing by February 26, 2010
that any or all of the Remaining Due Diligence Contingencies have failed or the
Agreement is otherwise deemed terminated in accordance with Paragraph 1 above.
In the event Buyer fails to deliver the Second Deposit to Escrow in immediately
available funds by 5:00 pm PDT on February 22, 2010, this Agreement shall be
deemed terminated without any further action by the parties, in which event the
Initial Deposit shall be returned to Buyer and the parties shall have no further
obligations under the Agreement except for those obligations that expressly
survive such termination. Provided that Buyer affirmatively notifies Seller in
writing that Buyer has waived all of the Remaining Due Diligence Contingencies,
Escrow Holder shall upon receipt of such notice immediately release the entire
Deposit to Seller.
     3. Miscellaneous.
          (a) Effect of Amendment. Except to the extent the Agreement is
modified by this Amendment, the remaining terms and conditions of the Agreement
shall remain unmodified and in full force and effect. In the event of conflict
between the terms and conditions of the Agreement and the terms and conditions
of this Amendment, the terms and conditions of this Amendment shall prevail and
control.
          (b) Entire Agreement. The Agreement, together with this Amendment,
embodies the entire understanding between Seller and Buyer with respect to its
subject matter and can be changed only by an instrument in writing signed by
Seller and Buyer.
          (c) Counterparts. This Amendment may be executed in one or more
counterparts, including facsimile counterparts, each of which shall be deemed an
original but all of which, taken together, shall constitute one in the same
Amendment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first set forth above.

            “SELLER”

CONEXANT SYSTEMS, INC., a Delaware corporation
      By:   /s/ Mark Peterson       Its: Mark Peterson, Senior Vice President, 
      Chief Legal Officer and Secretary       “BUYER”

CITY VENTURES, LLC, a Delaware limited liability company
      By:   /s/ R. Mark Bucklund       Its: R. Mark Buckland, President        
   

3